Citation Nr: 1444309	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of his minor child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to July 1977.  The appellant is the Veteran's former spouse and the primary custodian of the children resulting from their marriage.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO apportionment decision of April 2010, which denied the appellant an apportioned share of the Veteran's VA disability benefits.

While the appellant did not submit a timely substantive appeal pursuant to the special provisions of 38 C.F.R. § 20.501(b) (governing the time limit for perfecting a substantive appeal in a simultaneously contested claim), the RO has treated the claim as if it were in appellate status, as reflected by an April 2012 letter to the appellant and the May 2013 certification of appeal.  Accordingly, the Board waives the defect in the timeliness of the substantive appeal and assumes jurisdiction of this claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 


FINDING OF FACT

The evidence establishes that the Veteran is reasonably discharging his responsibility for support of his minor child, thereby failing to provide a basis for an award of a general apportionment, and the evidence does not establish that the appellant is experiencing hardship, so as to warrant the assignment of a special apportionment.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits have not been met.  38 U.S.C.A. § 5307 (West); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes obligations on VA in terms of its duties to notify and assist claimants.  Although not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims predicated on chapter 53 of title 38 of the U.S. Code, which concerns special provisions relating to VA benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

This does not, however, obviate the necessity of informing a claimant of the evidence necessary to substantiate a claim.  See Barger, 16 Vet. App. 132.  Here, the notification was accomplished in a February 2010 letter issued to the Veteran and the April 2010 decision issued to the appellant, both of which specifically informed them that for the appellant to be eligible to receive an apportioned share of the Veteran's compensation benefit for the care of his children, she must demonstrate that the beneficiaries are dependents of the Veteran for the purpose of payment of benefits from the VA, but not residing with the Veteran.  Further, she must show that the Veteran is not reasonably discharging his responsibility for his children's support or her financial need or hardship, and that the payment of the apportionment would not cause undue hardship to the Veteran.  The appellant and the Veteran were further provided the substance of the law and regulations pertaining to apportionment payments.  

As to the timing of the notice provided to the appellant, the notice was not provided prior to the initial adjudication of her claim.  However, the defect in the timing was cured when the appellant was afforded an opportunity to submit additional evidence after she received the notice, and after her submission of this evidence, the claim was subsequently readjudicated, as reflected in a February 2012 statement of the case.  

Further, the Board finds that the contested claim procedures were followed by the RO in this case.  38 C.F.R. §§ 19.100-19.102; 20.500-20.504.  Both parties were notified of their respective responsibilities at every stage of the appeal, and both parties were provided with copies of each relevant adjudicatory document.  While the Veteran was not provided with a copy of the appellant's substantive appeal or notified of the case's appellate status, furnishing the content of a substantive appeal to the other contesting parties is only required to the extent it contains information that could directly affect the payment or potential payment of the benefit sought.  38 C.F.R. § 19.102.  As the Board is denying the appellant's claim for apportionment, no payment will be furnished, and therefore any failure to provide the Veteran with the substance of the appellant's substantive appeal is harmless.

With regard to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  Moreover, neither the appellant nor the Veteran has identified any evidence, not of record, relevant to the appellant's claim for apportionment. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  
Claim for Apportionment

The Veteran is service connected for the residual injuries resulting from an in-service gun explosion that occurred while he was aboard his Naval ship.  He sustained significant trauma to his eyes and as a result, he lost all vision, and he has been in receipt of a 100 percent disability rating since his discharge from service in 1977.  Additionally, the Veteran receives VA special monthly compensation for his loss of vision and disability benefits from the Social Security Administration (SSA).  

The Veteran and the appellant were married in 1986, and they ceased cohabitating in 2000 when the Veteran moved out of the marital home.  In 2002, the parties entered into an consensual agreement in which the appellant was awarded primary custody of their children, and the Veteran agreed to pay certain sums for the care of his children, who were all minors at the time of the agreement.  Only one of the Veteran and appellant's children is now a minor, and per this court-ordered agreement, he is to pay $1300 per month in child support.  The appellant and the Veteran's divorce was finalized in 2005.

According to the appellant, she receives a monthly payment of $1300 in child support directly from the SSA, but she asserts that the Veteran, in no other way, provides for the care and support of his minor and college-aged children.  She further asserts that she has a smaller annual income than the Veteran, but bears the cost of the majority of their children's expenses, and as a result, she occasionally has to take out loans to cover incidental costs, such as the cost of extracurricular activities.  Per the RO's request, the appellant provided an accounting of her monthly income and expenses.  She asserts that by contrast, the Veteran has a significant amount of discretionary income and therefore should be compelled to further contribute to the care of his children.  

According to the Veteran, he is meeting his requirements for supporting his minor child by regularly paying the court-ordered monthly child support, and his college-aged children receive VA educational benefits.  He further asserts that he does indeed contribute to other incidental expenses for his children and that the appellant should not be able to collaterally attack the sufficiency of the amount of his child support by requesting an apportionment of his VA compensation benefits.  He contends that if the appellant believes that the amount of this monthly child support is insufficient, they should resolve this matter in the court system.  He further asserts that he does not have any discretionary income, as his VA and SSA disability benefits are used to pay for his home, which is now worth significantly less than his purchase price, and to pay for needed services, such as housekeeping and other services necessary for the visually impaired.  He contends that any apportionment of his VA compensation benefits would create financial hardship and possibly force him into foreclosure of his home.  The Veteran, however, declined to provide specifics of his monthly income and expenditures, as he believes that the appellant, who is now employed by VA (the appellant has multiple degrees qualifying her to aid the visually impaired), would access any financial information he provided to VA.

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments. The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances (i.e. hardship) exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  

Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Turning first to whether a general apportionment of the Veteran's VA compensation benefits is warranted, such an apportionment may only be awarded when the evidence reflects that the Veteran is not reasonably discharging his responsibility for support of his minor child.  38 C.F.R. § 3.450.  However, as the Veteran has been regularly providing the amount of child support agreed upon in a legal document created in 2002, the Board finds that the Veteran's regular payment of this level of agreed upon support is prima facie evidence that he is "reasonably" discharging his responsibility for the support of his child.  Thus, a general apportionment is not warranted.

With regard to whether the circumstances warrant a special apportionment of the Veteran's VA compensation benefits, the appellant must identify hardship so as to warrant such a special apportionment.  However, while the Board is sympathetic to the appellant's assertions that she bears the brunt of her children's expenses, her financial picture is not so severe as to equate to hardship.  The appellant reports that she is able to meet her monthly expenses, including expenses necessary for meals and housing, as well as incidentals such as cell phones and cable television.  Given this evidence, hardship so as to warrant a special apportionment has not been demonstrated.  

In sum, a basis for awarding an apportionment of the Veteran's compensation benefits under either 38 C.F.R. §§ 3.450 and 3.451 has not been demonstrated.  Thus, the appellant's claim is denied.


ORDER

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of his minor child is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


